Citation Nr: 9928329	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-17 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased (compensable ) disability 
rating for patellofemoral pain syndrome, right knee.

2.  Entitlement to an increased (compensable ) disability 
rating for patellofemoral pain syndrome, left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




INTRODUCTION

The veteran served on active duty from March 1987 to November 
1994.

In a January 1995 rating decision , service connection was 
granted for patellofemoral pain syndrome of both knees, and 
10 percent disability ratings were assigned for each knee.  
This appeal arose from a May 1996 rating decision which 
reduced to assigned disability ratings from 10 percent to 
noncompensably disabling.


REMAND

In his April 1997 substantive appeal (VA Form 9) the 
appellant indicated that he wished to appear and testify at a 
personal hearing.  The VA Form 9 specifically provided that 
the hearing was to be before a member of the Board of 
Veterans' Appeals (the Board).  However, language referring 
to the Board was crossed out in the two places it appeared 
and the words "hearing officer" were substituted.

In July 1997, the veteran appeared and testified before a 
hearing officer at the Department of Veterans Affairs 
Regional Office in Phoenix, Arizona (the RO).  After denial 
of compensable disability ratings was confirmed and 
continued, the veteran's claims folder was forwarded to the 
Board.

In August 1999, the Board sent a letter to the veteran 
requesting clarification as to whether he desired a personal 
hearing before a member of the Board.  The letter indicated 
that the if veteran did not respond within 30 days from the 
date of the letter, the Board will assume that the veteran 
desired a hearing before a member of the Board.  The veteran 
did not respond to the Board's letter.  A copy of that letter 
was furnished to the veteran's accredited representative.  
The representative did not respond to the letter.


The Board is of course cognizant that the veteran requested, 
and appeared to have been satisfied with, the July 1997 
hearing before a hearing officer at the RO in lieu of a 
hearing before a member of the Board.  However, because of 
the lack of response to the Board's August 1999 clarification 
letter, some ambiguity remains.  Because the Board may not 
proceed with an adjudication of the veteran' claim without 
affording him an opportunity for a Board hearing, a remand is 
required.  See 38 U.S.C.A. § 7107(b) and 38 C.F.R. § 
20.700(a) (1998).  Thus, to ensure full compliance with due 
process requirements, this case is remanded for the following 
action:

The RO should schedule the veteran for a 
travel board hearing.  Appropriate 
notification should be given to the 
veteran and his representative, and such 
notification should be documented and 
associated with the veteran's claims 
folder.  If the veteran declines the 
offered hearing, this should be 
documented in the claims folder, which 
should be returned to the Board.

The veteran need take no action unless otherwise notified.  
While the case is in remand status, the veteran and/or his 
representative may furnish additional evidence and argument 
to the RO.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109, 112 (1995); 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




